Case 9:19-bk-11573-MB      Doc 255 Filed 09/24/19 Entered 09/24/19 13:54:11               Desc
                            Main Document     Page 1 of 2


  1
      O’MELVENY & MYERS LLP
  2   Evan M. Jones (S.B. # 115827)
      Brian M. Metcalf (S.B. # 205809)                          FILED & ENTERED
  3   Darren L. Patrick (S.B. # 310727)
      400 South Hope Street, 18th Floor
  4   Los Angeles, CA 90071-2899                                     SEP 24 2019
      Telephone: (213) 430-6000
  5   Facsimile: (213) 430-6407
      E-mail: ejones@omm.com                                    CLERK U.S. BANKRUPTCY COURT

  6   E-mail: bmetcalf@omm.com                                  Central District of California
                                                                BY ortiz      DEPUTY CLERK
      E-mail: dpatrick@omm.com
  7
      Gary Svirsky (N.Y. SBN: 2899417)
  8   Samantha M. Indelicato (N.Y. SBN: 5598263)
      (appearing pro hac vice)
  9   Seven Times Square
      New York, NY 10036
 10   Telephone: (212) 326-2000
      Facsimile: (212) 326-2061
 11   E-mail: gsvirsky@omm.com
      E-mail: sindelicato@omm.com
 12
      Attorneys for UBS AG, London Branch
 13

 14
                               UNITED STATES BANKRUPTCY COURT
 15
                    CENTRAL DISTRICT OF CALIFORNIA — NORTHERN DIVISION
 16

 17
      In re:                                       CASE NO. 9:19-bk-11573-MB
 18
      HVI CAT CANYON, INC.,                        Chapter 11
 19
               Debtor.                             [PROPOSED] ORDER GRANTING
 20                                                MOTION OF UBS AG, LONDON BRANCH
                                                   TO WITHDRAW OLIVIA ADENDORFF
 21                                                AS COUNSEL

 22   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28
Case 9:19-bk-11573-MB        Doc 255 Filed 09/24/19 Entered 09/24/19 13:54:11         Desc
                              Main Document     Page 2 of 2


  1
              The Court, having reviewed the Notice of Motion and Motion of UBS AG, London
  2
      Branch to Withdraw Olivia Adendorff as Counsel filed on September 28, 2019 [Docket No. 194]
  3
      (the “Motion”), and good cause appearing, orders as follows:
  4
              The Motion is GRANTED.
  5
                                                        ###
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23
      Date: September 24, 2019
 24

 25

 26
 27

 28
                                                    -2-
                                 NOTICE OF MOTION AND MOTION TO WITHDRAW
